DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4 and 6 is/are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as
being anticipated by, or in the alternative under 35 U.S.C. 103 as being unpatentable over WO 2018097270 to Murata, (citations to English translation in US 20190250134 to Murata).
Regarding Claim 1, Murata discloses a gas detector (Figs. 1-2, gas detecting unit 10; ¶¶ [0042]-[0051]) comprising: a MEMS gas sensor having: a substrate being provided with a cavity
and an insulating film over the cavity (Figs. 1-2, gas detecting unit 10 with silicon substrate 2
having through-hole 6 and thermal insulating support layer 3 and electrical insulating layer 4; ¶¶ 
[0042]-[0051]) a metal oxide semiconductor being provided on the insulating film (Figs. 1-2,
metal oxide (SnO.sub.2) gas sensing layer 5 with sensor resistor 12 on thermal insulating
support layer 3 and electrical insulating layer 4; ¶¶ [0042]-[0051], [0058]) and a heater being
provided on the insulating film (Figs. 1-2, heater 14 on thermal insulating support layer 3 and
electrical insulating layer 4; ¶¶ [0042]-[0051]); a drive circuit operating said heater with a
predetermined period for a predetermined pulse duration in order to heat said metal oxide 
semiconductor (Figs. 1-2, heating control unit 30; ¶¶ [0042]-[0051]), and performing gas detection according to electrical resistance of the metal oxide semiconductor when heated (Figs. 1-2, metal oxide (SnO.sub.2) gas sensing layer 5 with sensor resistor 12; ¶¶ [0042]-[0051], [0058], [0067]-[0070]); and a detection means for humidity for detecting humidity in an atmosphere (Figs. 1-2, humidity measurement unit 92; {{ [0042]-[0051]), wherein said drive circuit is configured and programmed to halt operation of said heater and stop performing gas detection, or to elongate said period, when said detection means for humidity detects that the atmosphere is humid (Figs. 1-2, heating control unit 30 and aborting control unit 70 according to humidity measurement unit 92; ¶¶ [0042]-[0051], [0072], [0105]; See, in particular “The aborting control unit 70 may also abort the heating process to the first temperature when the surrounding at or near the detecting unit 10 is highly humid.” Note also, gas detection occurs during the heating steps, so aborting the heating also aborts the detection).
Regarding Claim 4, Murata discloses said detection means for humidity comprises a humidity sensor separate from said MEMS gas sensor (Figs. 1-2, detecting unit 10 separate
from humidity measurement unit 92; ¶¶ [0042]-[0051]).
Regarding Claim 6, the method of the claim appears to be met by the operation of the
detector of claim 1.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata as
applied to claim 1 above, and further in view of JP 5319027 to Okamura.
Regarding Claim 3, Murata discloses the gas detector according to claim 1. However, although Murata discloses at ¶ [0068], “driving the heater 14 with a pulse width in the range of
50 ms to 300 ms in the High_1 area“ and “driving the heater 14 for a time period ranging from
30 sec to 60 sec in the Low area”, Murata does not explicitly disclose said drive circuit is configured and programmed to elongate said period at least by 10 times and to detect gas with
the elongated period when said detection means for humidity detects that the atmosphere is
humid. Okamura discloses said drive circuit is configured and programmed to elongate said
period at least by 10 times and to detect gas with the elongated period when said detection
means for humidity detects that the atmosphere is humid (Figs. 1-5, heating time t2’>t2, i.e.,
10s>1-100 ms; ¶¶ [0048], [0054], [0062], [0067]-[0071]). It would have been obvious to one of
ordinary skill in the art at the time of the effective filing of the application to modify the invention
of Murata by providing said drive circuit is configured and programmed to elongate said period
at least by 10 times and to detect gas with the elongated period when said detection means for
humidity detects that the atmosphere is humid as in Okamura in order to provide for greater
accuracy. 

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata as
applied to claim 1 above, and further in view of US 4419021 to Terada.
Regarding Claim 5, Murata discloses the gas detector according to claim 1. However,
although Murata discloses at Figs. 4-5 a time/resistance dependency relation with regards to
humidity, Murata does not explicitly disclose said detection means for humidity detects humidity
according to a time constant for resistance of said metal oxide semiconductor to decrease when
said metal oxide semiconductor is heated by said drive circuit. Terada discloses said detection
means for humidity detects humidity according to a time constant for resistance of said metal
oxide semiconductor to decrease when said metal oxide semiconductor is heated by said drive
circuit (Figs. 1-6, pulse control circuit 16, heating element 104, sensing element 12 and resistor
17; Col. 6, line 2 — Col. 8, line 33). It would have been obvious to one of ordinary skill in the art
at the time of the effective filing of the application to modify the invention of Murata by providing
said detection means for humidity detects humidity according to a time constant for resistance
of said metal oxide semiconductor to decrease when said metal oxide semiconductor is heated
by said drive circuit as in Terada in order to provide for greater accuracy.

Response to Arguments
Applicant's arguments filed 07/01/2022 have been fully considered but they are not persuasive. Applicant states “Murata does not teach or suggest to halt operation of the
heater 14, let alone stopping gas detection, based on the temperature and humidity measurement unit 92 detecting a particular humidity. The examiner disagrees. At ¶ [0072] Murata discloses “The aborting control unit 70 may also abort the heating process to the first temperature when the surrounding at or near the detecting unit 10 is highly humid.” Furthermore, since heating to the first temperature is a step for gas detection, and that process is aborted, so is gas detection stopped.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J BOLDUC whose telephone number is (571)270-1602. The examiner can normally be reached M-F, 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay, Jr. can be reached on (571) 272-1672. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID J BOLDUC/Primary Examiner, Art Unit 2852